Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6-9 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/26/2022.
Applicant's election with traverse of Species 1a in the reply filed on 10/26/2022 is acknowledged.  The traversal is on the ground(s) that the species do not pose a serious burden.  This is not found persuasive because the restriction was made with regards to unity of invention analysis under 371 practice.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 2-4 objected to because of the following informalities:  claim 2 introduces “an important region” and “a regular region”.  Examiner considers the regions should be rephrased (e.g. a first region and a second region, a primary region and a secondary region, etc.).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, & 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: claim 1 recites “wherein an ejection duration or an ejection frequency of the fluid, which is ejected onto the sensing surface, differs in accordance with a position on the sensing surface”.  Examiner considers this limitation must reference back to the nozzle.  As currently written, the limitation relies on referencing “the fluid” and “a position on the sensing surface”, but does not necessarily require the fluid be ejected from the nozzle.  Examiner’s best guess interpretation is Applicant intends to claim that the ejection duration or ejection frequency pertain to differences in how the fluid is ejected from the nozzle.  
Claim 2 recites “an ejection priority” but does not appear to elaborate on this term.  Is the reference to the ejection duration or ejection frequency in the last clause representative of what is meant by “priority”?  If so, then the priority limitation in claim 2 should be omitted, as the last clause of claim 2 distinguishes the two regions.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-4 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 3-4 appear to limit the sensor/sensing surface (object-to-be-worked upon), but do not appear to clearly limit the claimed cleaning device.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, & 10 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tanaka (US 20080072393).
Tanaka teaches a wiper device for a dome comprising:

For Claim 1:
An on-board sensor cleaning device, comprising: 
a nozzle including one or more ejection ports that eject a fluid onto a sensing surface of an on-board sensor (see Figures 1-5, wiper arm 3, air passage 4, blow holes 17).  If the blow holes are argued as being “nozzles”, Examiner considers replacing perforations/holes with nozzles as a simple substitution of spray outlets (see (see MPEP 2143, "(B) Simple substitution of one known element for another to obtain predictable results”); 
wherein an ejection duration or an ejection frequency of the fluid, which is ejected onto the sensing surface, differs in accordance with a position on the sensing surface (see Figures 4-5, [0049]-[0050]).  Examiner further notes that the ejection duration/ejection frequency appears to be an int. The sensing surface is an object-to-be-worked upon (see MPEP 2115, MATERIAL OR ARTICLE WORKED UPON DOES NOT LIMIT APPARATUS CLAIMS).

For Claim 2:
The on-board sensor cleaning device according to claim 1, wherein 
the sensing surface includes an important region, which is where an ejection priority is high, and a regular region, where the priority is lower than the important region (see MPEP 2115, MATERIAL OR ARTICLE WORKED UPON DOES NOT LIMIT APPARATUS CLAIMS).  The sensing surface is an object-to-be-worked upon, and 
the ejection duration of fluid per unit area is longer or the ejection frequency is higher in the important region than the regular region (see above). 

For Claim 3: 
The on-board sensor cleaning device according to claim 2, wherein the important region is set at a central portion of the sensing surface (see MPEP 2115, MATERIAL OR ARTICLE WORKED UPON DOES NOT LIMIT APPARATUS CLAIMS).  The sensing surface is an object-to-be-worked upon.

For Claim 4:
The on-board sensor cleaning device according to claim 2, wherein the important region is a region that includes a transmission range through which light emitted from a light emitter of the on-board sensor is transmitted (see MPEP 2115, MATERIAL OR ARTICLE WORKED UPON DOES NOT LIMIT APPARATUS CLAIMS).  The sensing surface is an object-to-be-worked upon.

For Claim 5:
The on-board sensor cleaning device according to claim 1, wherein the nozzle is a movable nozzle that moves the ejection port to change a position of an ejection axis of the ejection port (see Figures 4-5, wiper arm 3, blow holes 17.  [0049]-[0050]).

For Claim 10: 
The on-board sensor cleaning device according to claim 1, wherein the fluid is a gas (see Figures 1-5, air passage 4, blow holes 17).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Davies et al. (US 20170313287) teaches an on-board vehicle cleaning system which can perform a cleaning action at a certain operating position of the swivel arm, such as when in the maximum elevated position (see Figures 1-6, swivel arm 2, sensor unit 5, nozzles 6.  [0042], [0045], [0081]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718